DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filled November 23, 2021 have been entered. Claims 1-9 are currently pending. No claims have been amended. Claim 9 has been added. 

Response to Arguments
Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive. 
Applicant primarily argues that Bjornberg’s multi-layered structure is on the inner edge of the pouch opening only and not in the interior of the pouch.  Respectfully, the Examiner disagrees cited paragraphs ([0030-0031]) in the non-final office action disclose the multi layered structure of the pouch and does not limit the multi-layered to the inner edge opening only. Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Even if Bjornberg have expressly limited the multi-layer structure to the inner opening edge, the fact remains that the use of multi 
Claim 9 is newly added and will be addressed below as the remarks were descriptive in nature. However it should be noted applicant has not claimed figures 3-4. Should applicant wish to claim these feature additional spatial relationships need to be claimed. Perhaps claims 3, 8, and 9 combined with additional spatial relationships to the opening of the bag to better claim figures 3 & 4. (Please note this is a suggestion to help the applicant understand why the current claim is rejected and not a suggestion of allowable subject matter. Applicant is free to disregard the suggestion, amended differently, or not at all.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. US 2017/0165100 A1 (hereafter referred to as Jackson) in view of Bjornberg et al. US 2006/0149196 A1 (hereafter referred to as Bjornberg).

With regards to claim 1, Jackson discloses a liquid absorbent bag (abstract, figure 1, 10) to be disposed around an excretory portion ([0007]), the excretory portion having an excretory outlet ([0007], the male genitalia is able to discharge fluid therefore it has an outlet), and the liquid absorbing bag comprising: a liquid collecting bag (figure 1,  or pocket 15, [0019]) defining a liquid accommodating space ([0019] and Figure 3, 42 [0023]) and an opening (figure 1, 20 [0018]) 5communicating with the liquid accommodating space and allowing the excretory portion to enter the liquid accommodating space ([0018-0019]); and an absorbing pad (or absorbent layer, 75, [0023]), arranged in the liquid accommodating space (figure 3), and comprising an absorbing sheet body ( Jackson teaches the absorbent body has layers that are folded but does not teach subparts of the absorbent pad), wherein the absorbing sheet body has a folded portion disposed at an end of the liquid collecting bag away from the opening  (see figure 3 where the folds are present away from the opening and incorporating the  absorbent layer, [0020] and[0023]) , and the folded portion is folded along a 10plurality of substantially parallel fold lines and is expandable and compressible along a length direction perpendicular to the fold lines ([0020]).
Jackson fails to teach the absorbent pad / absorbent layer has a subpart (or further comprises) of an absorbing sheet body.
Bjornberg teaches a male urine pouch thereby being in the same field of endeavor as Jackson. Bjornberg fails to teach multiple folds. Bjornberg teaches an outer layer, inner layer and absorbent core. The absorbing pad/ part of Bjornberg can have three parts: an absorbent bat, an acquisition layer, and inner sheet. The absorbent bat (or sheet) can comprise several layers of cellulose fluff to include an inner layer (or body facing liner) made of cotton ([0030-0031]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Jackson’s absorbent layer with Bjornberg’s multi layered absorbent pad in order to provide improved fluid distribution and retention thereby preventing overly wet areas at the site of fluid excretion.

With regards to claim 2, Jackson discloses wherein the absorbing sheet body further comprises two extending end portions respectively extending from two opposite end edges of the folded portion in the length direction toward the opening along an inner surface of 15the liquid collecting bag (see annotated figure below).

    PNG
    media_image1.png
    678
    627
    media_image1.png
    Greyscale

Figure 1: Jackson figure 3: Annotated for claim 2

With regards to claim 4, Jackson discloses wherein the liquid collecting bag has an elastic surrounding portion adjacent to the opening ([0021] and figure 6), and the elastic surrounding portion is bound to a surface of the excretory portion through an elastic contraction force of the elastic surrounding portion ([0021]).

With regards to claim 5, Jackson fails to disclose wherein the absorbing sheet body -9-FILE: 100630usf has an absorbing layer, and a material of the absorbing layer comprises cotton.
Bjornberg teaches a male urine pouch thereby being in the same field of endeavor as Jackson. Bjornberg fails to teach multiple folds. Bjornberg teaches an outer layer, inner layer and absorbent core. The absorbing pad/ part of Bjornberg can have three parts: an absorbent bat, an acquisition layer, and inner sheet. The absorbent bat (or absorbing sheet body) can comprise several layers of cellulose fluff to include an inner layer (or absorbing layer) made of cotton ([0030-0031]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Jackson’s absorbent layer with Bjornberg’s multi layered absorbent pad in order to provide improved fluid distribution and retention thereby preventing overly wet areas at the site of fluid excretion.

With regards to claim 6, Jackson discloses wherein the liquid collecting bag has a leak-proof layer ([0023] liquid impermeable layer). Jackson fails to disclose a material of the leak-proof layer comprises plastic.
Bjornberg teaches a male urine pouch thereby being in the same field of endeavor as Jackson. Bjornberg fails to teach multiple folds. Bjornberg teaches an outer layer, inner layer and absorbent core. Bjornberg teaches the outer layer material maybe leak proof and plastic ([0026])
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used a plastic material as taught by Bjornberg since the material of Jackson is unspecified and Bjornberg teaches plastic are able to be fluid impermeable thereby fitting the material requirement of Jackson.

With regards to claim 7, Jackson fails to disclose the urine collection pouch further comprising a skin-friendly 5sheet body disposed on an inner surface of the liquid collecting bag and covering the absorbing sheet body, wherein a material of the skin-friendly sheet body comprises non-woven fabric.
Bjornberg teaches a male urine pouch thereby being in the same field of endeavor as Jackson. Bjornberg fails to teach multiple folds. Bjornberg teaches an outer layer, inner layer and absorbent core. The absorbing pad/ part of Bjornberg can have three parts: an absorbent bat, an acquisition layer, and inner sheet. The inner layer is adhered to the absorbent bat (or part of the absorbing sheet body) may be formed from a non-woven material ([0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Jackson’s absorbent layer with Bjornberg’s multi layered absorbent pad in order to provide improved fluid distribution and retention thereby preventing overly wet areas at the site of fluid excretion.

With regards to claim 8, Jackson discloses two outer sheet bodies (or loops), respectively located on two opposite sides of the liquid collecting bag (figure 5b), wherein each of the outer sheet bodies is disposed on an outer surface of the liquid collecting bag, and the outer 10sheet body jointly defines an insertion space together with the liquid collecting bag for a finger to insert into the insertion space ([0028] while the loops for inserting and attaching a retention strap to the pouch the loop can be configured to accommodate a finger to help feed or guide the strap through).

Claims 3  and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. US 2017/0165100 A1 (hereafter referred to as Jackson) in view of Bjornberg et al. US 2006/0149196 A1 (hereafter referred to as Bjornberg), and in further view of Maksimow US 2015/0250656 A1.
 	With regards to claim 3, Jackson and Bjornberg fail to teach two elastic bands, the two elastic bands being respectively located on two opposite sides of the folded portion, and two opposite ends of each of the elastic bands being respectively connected to two opposite side surfaces of the liquid collecting bag in the length direction.
Jackson teaches a presumed single elastic band that surrounds the opening and Bjornberg teaches a singular elastic band on one side to improve the fit.  Maksimow however also teaches a urine collection bag thereby being in the same field of endeavor as Jackson and Bjornberg. Maksimow teaches a pair of connected elastic on the side edges to provide improved fit for the bag ([0049]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have added elastic to the bag of Jackson in order to improve the fit of the bag.
With regards to claim 9, Jackson discloses two outer sheet bodies (15 and 25 on figure 1), respectively located on two opposite sides of the liquid collecting bag, wherein each of the outer sheet bodies is disposed on an outer surface of the liquid collecting bag (the sheets are opposite to each other in parts and are joined at hinge 90 in figure 4,  [0023]), and the outer sheet body jointly defines an insertion space together with the liquid collecting bag for a finger to insert into the insertion space (space/ opening 85 formed by the two sheets allows for a finger to be inserted to aid in the positioning of the pouch, [0023-0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Hughes US 2015/0000027 A1 teaches a foldable portable male urine collection device.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781